Citation Nr: 0920414	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of muscle mass 
in the left calf and altered sensation in the left leg, 
residuals of a left leg injury in service (left leg 
disorder).

2.  Entitlement to service connection for decreased range of 
motion in the fingers of the right hand, residuals of a right 
hand injury in service (right hand injury disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The claim was remanded for additional development 
in July 2007.

The issue of service connection for a right hand disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, a 
left leg disability had its onset in service.


CONCLUSION OF LAW

Loss of muscle mass in the left calf and altered sensation in 
the left leg had its onset in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current left leg disorder is 
related to an injury in service in which he fell while on the 
side of a mountain.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran reports that he injured his left leg in service 
when he fell down the side of a mountain in Korea.  He 
reports that he was treated by field medics.  The Board 
affords these statements great probative weight and finds 
these statements credible for a number of reasons.  First, 
the Veteran can attest to factual matters of which he had 
first-hand knowledge, such as his in service injury.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).

Second, the Veteran was granted service connection for 
posttraumatic stress disorder based, in part, on evidence of 
combat service.  The described injury to the left leg is 
consistent with the terms of the Veteran's combat service.  
As such, the Board finds his description credible.  See 38 
U.S.C.A. § 1154(b) (West 2002).

Finally, the Veteran's statement must be afforded greater 
probative weight since his service treatment records are 
unavailable through no fault of the Veteran's.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

As the Board accepts that an injury occurred in service, the 
Veteran can be granted service connection if he has a current 
disability and a medical opinion finds a nexus between the 
injury and service.  Such evidence is available from a 
February 2009 VA examination.  At that examination the 
Veteran was diagnosed with loss of muscle mass of the left 
calf and altered sensation in the left leg.  Thus, he has a 
current diagnosis.  The examiner stated that this left leg 
disorder was consistent with the type of in service injury 
described by the Veteran.  Thus, there is evidence of a 
medical nexus. 

In addition, the Veteran has provided credible lay evidence 
that his injury has been continual since service.  This 
evidence includes a September 2007 statement from his wife.  
She reported that the Veteran experienced problems with his 
left leg since service and that he treated these problems 
with over the counter medication.  The Veteran himself has 
stated on numerous occasions that his leg problems began in 
service and have been continuous since that time.  See Barr 
v. Nicholson, 21. Vet. App. 303 (2007).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a left leg 
disability will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for loss of muscle mass in the left calf 
and altered sensation in the left leg, residuals of a left 
leg injury in service, is granted.


REMAND

At the February 2009 VA examination, the examiner found that 
degenerative arthritis of the right radiocarpal joint and 
right basal thumb joint was not related to the in-service 
injury of the right hand, since that injury involved the 
fingers.  The examiner also stated that there was decreased 
range of motion in the right fingers but found it was not 
related to service since there was no tendon damage and no 
information as to the extent of the injury in service.

Since the Veteran's service treatment records are missing 
through no fault of the Veteran and since the Veteran's 
description of the injury is consistent with combat service, 
the Veteran's lay statements regarding the extent of the 
injury in service must be treated as sufficient information 
regarding all aspects of the injury in service, including the 
extent of the injury.  See 38 U.S.C.A. § 1154(b) (West 2002); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  An 
addendum to this examination is needed to address whether the 
Veteran's current decreased range of motion is at least as 
likely as not consistent with the reported in service injury.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the February 
2009 VA examination.  The entire claims 
file must be made available to a VA 
examiner, preferably the one who 
conducted the February 2009 
examination.  Pertinent documents 
should be reviewed, particularly the 
Veteran's account of his in-service 
injury.  Advise the examiner that this 
account is to be treated as a credible 
and accurate description of the injury.  
Advise the examiner that the lack of 
service treatment records should not be 
considered evidence against a 
relationship between the current injury 
and service.

The examiner should answer the 
following question:  Is the Veteran's 
current decreased range of motion in 
his right fingers at least as likely as 
not consistent with the reported in 
service injury?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


